*837CONCURRING OPINION BY
BOWES, J.:
I join the learned majority’s decision to vacate the custody order due to the trial court’s failure to weigh all of the statutory factors that the court was mandated to consider in entering the custody award. As the majority adeptly highlighted, the trial court failed to address two factors that are particularly important under the facts of this case: 1) factor fourteen relating to the history of drug and alcohol abuse by members of Mother’s household; and 2) factor fifteen concerning the mental health conditions of members of Mother’s household.
In addition, I do not challenge the majority’s application of the established principles that trial courts must comply with § 5323(d) before a litigant files a notice of appeal from a custody decision or a ruling regarding relocation. Those holdings are consistent with precedent. See M.J.M. v. M.L.G., 63 A.3d 331 (Pa.Super.2013) (“This Court has previously interpreted [23 Pa. C.S. § 5323(d) ] as requiring a trial court to state the reasons for its custody decision prior to the filing of an appeal”).
In M.P. v. M.P., 54 A.3d 950, 955-956 (Pa.Super.2012), which involved a Mother’s request to take her daughter for a three-week vacation to Ecuador, this Court held that the trial court erred, inter alia, in issuing a custody-related order without any explanation pursuant to § 5323(d) until after the appeal was filed. We stated, “the court’s opinion concedes that it did not provide the reasoning for its order until it presented its rationale in its Pa. R.A.P. 1925(a)(2)(h) opinion. ... Accordingly, we agree with Mother’s positions relating to both her second and third issues and, therefore, conclude that the trial court erred as a matter of law and/or abused its discretion when it ... failed to provide its reasoning until the appeal was taken.” Id. at 956. This principle enables an appellant to prepare a cogent brief in opposition to the trial court’s ruling.
However, having noted my agreement with the above-referenced parts of the majority’s decision, I am constrained to distance myself from the majority’s reliance on the reasoning employed in C.B. v. J.B., 2013 PA Super 92, 65 A.3d 946. Relying upon my concurring and dissenting opinion in C.B., I hereby note the relevant portions of that writing in lieu of reproducing my position in its entirety. As I expressed in that writing, I believe that 1) this Court’s proposed rulemaking in that case was unenforceable obiter dictum; 2) we fashioned a nonexistent statutory mandate regarding 23 Pa.C.S. § 5328(a); and 3) we conflated the pertinent features of §§ 5323(d) and 5328(a) in order to craft the proposed rule. My reservations about the C.B. court’s rationale are many. In the interest of judicial economy, I will address only the facets of that opinion that the majority invokes as support for its holding in the case at bar.
I concede that the C.B. decision is binding, but I must observe that several aspects of that rationale remain unconvincing. First, the C.B. court’s concern that the trial court will not explain the reasons for its custody decision if a party declines to file an appeal is unwarranted. Simply stated, a trial court’s compliance with § 5323(d) is not dependent in any manner upon a litigant’s decision to appeal a custody order. Pursuant to § 5323(d), “The court shall delineate the reasons for its decision on the record in open court or in a written opinion or order.”1 As the Child *838Custody Law unequivocally mandates a trial court to set forth the reasons for its determination in one of the three identified manners, regardless of whether an appeal is pending, the C.B. court’s anxiety, as embraced by the majority herein, is misplaced. In reality, custody litigants are to be informed of the reasons for custody orders even when no appeal is filed.
In addition, I dispute the majority’s adoption of the C.B. court’s apprehension regarding the challenges a litigant might face if forced to pursue an appeal without full knowledge of a trial court’s rationale. In C.B., the court expressed its trepidation that a trial court’s failure to proffer its delineation prior to the filing of a notice of appeal would cause a litigant to risk waiving an appellate argument due to a lack of particularity or non-inclusion in a Rule 1925(b) statement. I believe this concern is also unwarranted. As I noted in my dissenting and concurring opinion in C.B., “In civil cases an appellant may state his or her issues in general terms if it ‘cannot readily discern the basis for the [trial] judge’s decision,’ and ‘the generality of the Statement will not be grounds for finding waiver.’ See Pa.R.A.P. 1925(b)(4)(vi).” C.B., supra, 65 A.3d at 964. Likewise, I highlighted that this Court can remand a case pursuant to Pa.R.A.P. 1925(e), so that a party may amend or supplement a timely filed Rule 1925(b) statement. Additionally, I pointed out that in appeals designated as children’s fast track, we may overlook a party’s failure to comply with Rule 1925(a)(2)(i) when no court order has been violated. See In re K.T.E.L., 983 A.2d 745, 747 (Pa.Super.2009); In re R.N.F., 52 A.3d 361, 362-363 (Pa.Super.2012). Thus, as I concluded in C.B., supra, 65 A.3d at 964, “I believe sufficient safeguards exist within our case law and rules of appellate procedure to prevent the harsh hypothetical scenarios the majority devised to illustrate its alarm.”
I therefore join the majority’s decision to vacate the custody award and remand for the trial court to confront all sixteen statutory factors that courts are required to consider in issuing any form of custody, but distance myself from the majority’s reliance upon this Court’s discussion in C.B., supra.

. As is apparent from the majority’s block quotation, the Court in C.B. injected the adverb "then” in its iteration of the statutory provision. See Majority Opinion at 833 (quoting C.B., supra, 2013 PA Super 92, 65 A.3d 946, 962) ("The court 'shall then delineate the *838reasons for its decision on the record in open court or in a written opinion or order.’ ”) (original emphasis omitted) (emphasis added). Although statutory language should not be altered in the course of statutory construction, I do not believe that the benign variation changed the import of the statutory provision.